Citation Nr: 1231349	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-28 814	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected amputation of the distal phalanx of the left (minor) index finger.

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected scar, status post amputation, of the distal phalanx of the left (minor) index finger.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from April 1968 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2010, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  A transcript from that hearing is in the claims file.  The Board remanded the case for additional development in April 2010.  In March 2012, the Board requested a VHA medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in April 2012.  In May 2012, the Board requested a supplemental opinion from the same VHA physician, which was received in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

The July 2012 addendum to the April 2012 VHA medical opinion indicates that the reviewing hand surgeon was unable to determine how much of the left index finger pathology could be attributed to the in-service traumatic amputation or make any assessment of the appellant's claimed neuralgia.  The VHA physician recommended that a neurologist be asked for an opinion on these questions.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The prior April 2010 Board remand included the claim of TDIU and ordered specific development to be undertaken.  Unfortunately, in the December 2011 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) referred the claim to the RO for development.  As noted in the remand, the claim for TDIU is part of the claim for increased rating and must be adjudicated as one claim.  The claim for TDIU is properly before the Board and the development ordered in the prior Board remand must be completed; without referral to the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all private and VA or other government medical care providers and treatment centers where he has been treated for any left index finger complaints or associated surgical scar problems since 2006.  After securing the necessary release(s), obtain all records and information not previously secured.  All records obtained must be associated with the claims file.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA examination by a neurologist to determine the nature, severity and extent of his current left index finger pathology.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The physician is requested to review the claims file, examine the appellant, and provide a written opinion as to the nature and severity of the appellant's left index finger disability.  (The physician is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  All indicated tests, such as an EMG/NCS, should be accomplished and all clinical findings should be reported in detail.  

The examining neurologist must describe to what extent, if any, the appellant has neurological deficits of the left index finger or reduced function in the left index finger due to the residuals of the 1968 traumatic amputation, including any associated grip impairment.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left index finger disability.  If so, that limitation should be set forth in detail.

The examiner must discuss the relevant anatomy and physiology, signs and symptoms, diagnosis or diagnoses, causes and risk factors for the claimed left index finger pathology as well as the associated clinical findings, including numbness, paresthesias, pain, locking up of the finger and nerve conduction testing results from the year 2000 onward. 

Specific findings should be made with respect to the location, length, width and shape of the scar from the 1968 left index finger surgery with a detailed description of any associated pain or tenderness as well as any limitations caused by any adhesions or nerve impairment, including impairment affecting motion, strength or other left index finger function.  All findings should be set forth in detail.

In particular, the examiner must address the following questions:

(a)  What were the manifestations of left index finger pathology present prior to the April 2001 accident?

(b)  What were the manifestations of left index finger pathology present after the April 2001 accident? 

(c)  What are the current manifestations of the left index finger pathology?  Can pain and numbness coexist in the same anatomic part at the same time?

(d)  How much of the Veteran's current left index finger pathology can be attributed to the 1968 traumatic amputation residuals and how much of the current pathology can be attributed to the April 2001 injury residuals?  What is indicated by a finding of a reduced D2 sensory amplitude?

(e)  If the Veteran does have any neurologic dysfunction in the left hand due to the 1968 injury, describe any and all reduced function in the upper left extremity due to this service-connected disability.  Identify all symptoms due to said service-connected disability, if any, and identify the nerve(s) affected, or seemingly affected.  The symptoms should be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.

(f)  What effect has the left index finger disability had on the Veteran's capacity for employment since 2006?  Is it at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of the service-connected left index finger disability?  

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's left index finger disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.  

6.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the appellant's increased rating and TDIU claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Code versions; 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

7.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

